Citation Nr: 0411548	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  95-16 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for hypertension.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from March to June 1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 decision by the RO.  

The Board notes that the RO denied the veteran's original 
claim of service connection for hypertension in an unappealed 
April 1979 decision.  

The Board is required to consider whether the veteran has 
submitted new and material evidence warranting the reopening 
the veteran's claim before considering the claim on the 
merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 2002); Barnett 
v. Brown, 8 Vet. App 1 (1995).  As such, the issue in 
appellate status is as listed hereinabove.  

The veteran offered testimony at RO hearings held in April 
1999 and 2000.  

In March 2001, the Board remanded the case to the RO to 
further develop the veteran's claim.  

The now reopened claim of service connection for hypertension 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran and her 
representative if further action is required on his part.  




FINDINGS OF FACT

1.  In an April 1979 decision, the RO denied the claim of 
service connection for hypertension.  No timely appeal was 
filed.  

2.  The additional evidence relates to a previously 
unestablished fact necessary to substantiate the veteran's 
claim and, as such, is so significant that it must be 
considered to decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for hypertension.  38 U.S.C.A. §§ 
5103A, 5108, 7105 (West. 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) are 
applicable to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  These 
changes do not apply to the veteran's application to reopen 
as it was received prior thereto.  

Given the favorable action taken hereinbelow, further 
discussion of VCAA is not required at this time.  

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

The exception to this rule is 38 U.S.C.A. § 5108, which 
states, in part, that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." Thompson v. Derwinski, 
1 Vet. App. 251, 253 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
construction; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2003).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
veteran's injury or disability, even where it would not be 
enough to grant a claim.  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the April 1979 
denial of service connection for hypertension.  That rating 
decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for hypertension subsequent to the 
April 1979 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

The new evidence received subsequent to the April 1979 rating 
decision includes RO hearing testimony transcripts from April 
1999 and 2000, VA clinical records dated from October 1991 to 
April 2001, and an April 2003 VA examination report.  

In April 1999, the veteran testified that his residual 
symptoms associated with his hypertension was of the extent 
and severity that warranted entitlement to service 
connection.  He stated that there was no hypertension noted 
at enlistment or separation.  His blood pressure reading at 
discharge was 150/110.  

Prior to his military service, the veteran reported having 
had no episodes of dizziness or loss of consciousness. The 
veteran testified that, during basic training, he had dizzy 
spells, passed out in formation, and was hospitalized for one 
month.  He was diagnosed with hypertensive vascular disease 
and was discharged.  

The veteran stated his belief that the stress of being 
drafted into the military caused his hypertension.  After 
service, the veteran did not continue medical treatment for 
hypertension.  He continued to work as a salesman but 
reported that he "never felt right."  

In October 1991, the veteran was hospitalized for unstable 
angina, post myocardial infarction and underwent a triple 
coronary artery bypass graft.  He reported receiving Social 
Security Administration benefits.  

In his April 2000 hearing, the veteran testified that he was 
rejected for induction into the US Army and was declared 
"4F" three times before his fourth physical that was 
normal.  Again, he described passing out during basic 
training and being hospitalized for approximately one month.  
He was given a medical discharge due to aggravation of his 
hypertension.  

The veteran stated that the stress of basic training caused 
his blood pressure to elevate to the point where he needed to 
be discharged.  After service, the veteran testified to 
receiving treatment from a Dr. G. and a Dr. R who both 
treated the veteran for a period of a few years prior to VA 
treatment.  
 
In April 2003, the veteran was examined for VA purposes.  The 
veteran's service medical records were not available for the 
examiner's review; however, the examiner was able to review 
the veteran's medical records since 1991.  The veteran's past 
medical history included a 1993 coronary artery bypass graft.  
The veteran's social history included a history of smoking 
since age 15.  

VA outpatient clinical records dated from October 1991 to 
April 2001reflect regular follow-up cardiology treatment 
status post triple coronary artery bypass graft in October 
1991.  The records also reflect monitoring of the veteran's 
hypertension and medications.  

On physical examination, the examiner observed no murmur, 
gallop, rub, jugular vein distention, or neck or abdominal 
bruits.  Limited examination of the eyes revealed stage 2 
hypertension.  A chest x-ray study showed status post 
coronary artery bypass graft with no acute cardiovascular 
pathology.  

The examiner's diagnosis was that of coronary artery disease, 
status post coronary artery bypass graft, hypertension under 
treatment and impaired glucose tolerance.  

The examiner opined that the veteran's 3-month military 
service was "not an adequate time for hypertension to 
develop any late sequelae unless the readings were high 
enough to qualify as a hypertensive emergency (defined as 
extreme elevation of blood pressure with end organ damage)."  

The examiner referenced the fact that the veteran was still 
alive despite his 50-year history of hypertension, with a 
long history of smoking and inadequately controlled 
hypertension.  No cerebrovascular accident, renal disease or 
peripheral vascular disease was documented.  

In this case, the new evidence added to the record consists 
of relevant hearing testimony, as well as, VA examination 
reports and VA outpatient treatment records that diagnosed 
the veteran with hypertension.  As such, the new evidence 
tends to show that the veteran currently has hypertension and 
a continuity of symptomatology since service.  

As new and material evidence has been presented in this case, 
the claim of service connection is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for hypertension, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  




REMAND

The veteran testified that he received SSA disability 
benefits.  The claims file contains partial records 
pertaining to the award of these benefits with his disability 
onset date of April 29, 1978.  However, the Board notes that 
there are no treatment records associated with the veteran's 
claims file.  

As these records are relevant to the claim at issue in this 
appeal, VA has a duty to assist in gathering complete SSA 
records when put on notice that the appellant is receiving 
those benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  

Also, in a statement in support of claim dated in October 
2003, the veteran indicated that he was receiving current 
medical treatment at VA.  The Board notes that there are no 
treatment records dated later than April 2001 in the 
veteran's claims folder.  Thus, VA is required to seek all 
relevant treatment records.  38 U.S.C.A. § 5103A (West 2002).  

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of the 
VCAA.  In particular, the RO should ensure 
that the notification requirements and 
development procedures of VCAA are fully 
satisfied and send the veteran a letter 
detailing the provisions of VCAA and the 
associated implementing regulations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  The 
veteran in this regard should be informed 
that he should submit competent evidence 
to support any assertions that the claimed 
hypertension was incurred or aggravated by 
service.  

2.  The RO should obtain any treatment 
records for the veteran from VA dated from 
April 2001 to the present.  

3.  The RO also should take appropriate 
steps to request any medical records and 
documents regarding the veteran's April 
1978 award of Social Security 
Administration disability benefits.   

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim.  If any benefit sought continues to 
be denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



